Case 1:19-cv-00229-CCB Document 1-1 Filed 01/24/19 Page 1 Qh ars,
CIVIL COVER SHEET 086
Sane

The JS 44 civil cover shect and the information contained herein neither replace nor Supplement the filing and service of pleadings or other papers aa required by law, EC
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the he urt for the “Very
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) ne

J844 (Rev. 08/16)

 

I. (a) PLAINTIFFS Vis
Anthony J. Marcano

8162 Washington Bivd, Unit # 241, Jessup, Maryland 20794

(b} County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c} Attomeys (Firm Name, Address, and Telephone Number}

Paul Bennett, Esquire and Jeffrey Sadri, Esquire
Bennett & Ellison, P.C., 2086 Generals Hwy., Ste. 208, Annapolis, MD

q

DEFENDANTS "BBR Le
Baltimore City Board of School coMfmnissionars ole:
200 E. North Avenue, Baltimore, Maryland 21202 ‘
County of Residence of First Listed Defendant _ Baltimore City liny

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Peer
Anne Arundel County

NOTE:

Attorneys (if Kaown)

Tamal A. Banton, Esquire and Amanda L. Costley, Esquire
Office of Legal Counsel, 200 E. North Ave., Ste. 208, Baltimore, Md

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IL. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Bax for Plaintiff
(For Diversity Cases Only) and One Bax for Defendany
O 1 U.S. Goverment x 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State & 1 = 1 Incorporated or Principal Place o4 &4
of Business In This State
O02 U.S. Government {1 4 Diversity Citizen of Another State O02 © 2 Incorporated and Principal Place os as
Defendant {Indicate Citizenship of Parties in fem Hf} of Business In Another State
Citizen or Subject of a 43 O 3° Foreign Nation oO6 06
Foreign Country
IV. NATURE OF SUIT (Ptace on “X” in One Box Onty) Click here for: Nature of Suil Code Descriptions,
t CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STA i
© 110 Insurance PERSONAL INJURY PERSGNALINSURY {0 625 Drug Related Scizure 0) 422 Appeal 28 USC 158 ©) 375 False Claims Act
120 Marine OF 310 Airplane © 365 Personal Injury + af Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiabie instument Linbility OQ 367 Health Carc/ GO 400 State Reapportionment
CF 180 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PRGPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
CE O15] Medicare Act CO 330 Federal Employers" Product Liability G 830 Patent 6 450 Commerce
OG 152 Recovery of Defaulted Liability CJ 368 Asbestos Personal O 840 Trademark O 460 Deportation
Student Loans OC 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) C1) 345 Marine Prodact Liability LABOR SOCIAL SECURITY. Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [O 710 Fair Labor Standards O 861 HIA (1395ff) OD 480 Consumer Credit
of Veleran's Benefits O 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
O 160 Stockholders’ Suits D6 355 Motor Vehicle 0 371 Truth in Lending OF 720 Labor/Management O 863 DINC/DIWW (405(2)) | 0 840 Securitics/Commoditics/
O 196 Other Contract Product Liability O 380 Other Personal Relations O 864 SSID Title XVI Exchange
0 195 Contract Product Liabiliry | 360 Other Personal Property Damage O 740 Railway Labor Act 0) 865 RSI (405(g)) © 890 Other Statutory Actions
0 196 Franchise [njury C3 385 Property Damage 0 751 Family and Medical © 491 Agricultural Acts
© 362 Personal Injury - Product Lisbility Leave Act G 893 Environmental Matters
Mcdical Malpractice © 790 Other Labor Litigation O 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS. Act
© 210 Land Condemnation 440 Other Civit Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff CO) 896 Arbitration
0 220 Foreclosure 0 441 Voting 0) 463 Alien Detaines ot Defendant} O) 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment OF 510 Motions to Vacate O 871 IRS—Third Party Act(Review or Appeal of
CO 240 Torts to Land O 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 430 General OO 950 Constitutionality of
0 290 All Other Real Property wr 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer. w/Disabilitics -| 0 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
0 $60 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Piace an “X” in One Box Only)

1° Original 2 Removed from © 3 Remanded from 0 4 Reinstatedor © § Transferred fom © 6 Multidistrict 0 & Moltidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Be not cite jurisdictional statutes unfess diversity):
42 U.S.C. § 12101, et. seq.

Bricf dascription of cause:

Discrimination - Failure to Accommodate, Disparate Treatment, and Retaliation

 

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS 1S A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: {Yes No
VI. RELATED CASE(S)
IF ANY (See nsiructions): ne DOCKET NUMBER
DATE GY : I ie OF RECORD
lb Yeal 7 i ——
RECEIPT # AMCGUNT APPLYING [FP NUDGE MAG. JUDGE

 
